Exhibit Proginet Announces Profitable First-Quarter 2010 Financial Results, Annual Shareholder Meeting to Take Place Garden City, N.Y.—November 17, 2009—Proginet Corporation [OTCBB: PRGF.OB], a world leader in multi-platform file transfer solutions, today announced financial results for the first quarter of fiscal 2010, which ended October 31, 2009. Total revenues for the quarter were $2,166,379, compared to total revenues of $2,863,368 in the equivalent period of fiscal 2009. Proginet reports net income of $78,519 for the quarter, compared to a loss of $3,252 for the equivalent period last year. “As I stated in Proginet’s announcement on November 6, we are confident that our efforts to optimize the Company will continue to yield improvements in both operational and financial performance,” stated Sandy Weil, Proginet’s President and CEO. “We will maintain our hard work in this regard and look forward to the rest of fiscal 2010.” Proginet notes that today’s results are in line with preliminary numbers announced on November 6, 2009. Mr. Weil will discuss first-quarter results at the conclusion of today’s Annual Shareholder Meeting (full details below). Annual Shareholder Meeting Today Proginet's Annual Shareholder Meeting will be held at the offices of Proginet Corporation, 200 Garden City Plaza, Garden City, N.Y. 11530, on Tuesday, November 17, 2009, at 4:30 p.m. Eastern Time. Shareholders of record at the close of business on September 28, 2009, should have received notification of the meeting, with voting instructions, during the month of October. Dial-in instructions for the Annual Shareholder Meeting and review of the end of quarter results are included below. To listen or participate, shareholders should call the numbers below immediately prior to the meeting (you will need all of the following information): Date and Time: Tuesday, November 17, 2009, at 4:30 p.m. Leader: Mr. Sandy Weil Passcode: AGM Domestic Dial-in: 1 (888) 603-7097 International Dial-in: 1 (312) 470-7056 ##### To receive press releases and other corporate communications directly from Proginet, please e-mail investor@proginet.com or call (516) 535-3600. FINANCIAL HIGHLIGHTS Statement of Operations Quarter ended October 31, 2009 (unaudited) 2008 (unaudited) Software license revenue $ 631,255 $ 1,454,606 Software maintenance fees and other 1,439,122 1,332,622 Professional services 96,000 76,138 Total revenues 2,166,377 2,863,366 Total operating expenses, net 2,087,858 2,866,618 Net income / (loss) $ 78,519 $ (3,252 ) Income / (loss) per share - - Balance Sheets Quarter ended October 31, 2009 (unaudited) Year ended July 31, 2008 Cash $ 1,545,619 $ 1,106,349 Trade accounts receivable, net 1,054,878 2,366,174 Property and equipment, net 299,040 323,478 Capitalized software development cost, net 4,117,954 4,080,434 Purchased software and other intangibles, net 240,435 375,480 Other assets 271,181 242,920 Total assets $ 7,529,107 $ 8,494,835 Accounts payable and accrued expenses $ 802,169 $ 1,261,654 Deferred revenues 2,156,818 2,869,357 Deferred rent 142,909 147,838 Total liabilities 3,101,896 4,278,849 Total stockholders’ equity 4,427,211 4,215,986 Total liabilities and stockholders’ equity $ 7,529,107 $ 8,494,835 About Proginet Corporation Proginet Corporation offers a universal, multi-platform software solution for fast, inexpensive and secure file transfers both inside and outside the enterprise.
